B/E AEROSPACE, INC. EXHIBIT 32.3 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS REQUIRED BY SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of B/E Aerospace, Inc. (the “Company”) on Form 10-Q for the quarter ended March 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Werner L. Lieberherr, President and Co-Chief Executive Officer of the Company, certify that to the best of my knowledge: 3. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 4. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 30, 2014 By: /s/ Werner L. Lieberherr Werner L. Lieberherr President and Co-Chief Executive Officer
